United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sarasota, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-280
Issued: April 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant filed a timely appeal from a June 22, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a
permanent impairment caused by the accepted conditions.
On appeal appellant asserts that he submitted medical evidence.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 17, 1995 appellant, then a 40-year-old distribution clerk, filed a traumatic injury
claim alleging that he injured his left knee throwing parcels the previous day. He did not stop
work. OWCP accepted that appellant sustained an employment-related knee sprain and torn
medial meniscus. On February 20, 1997 Dr. Charles W. Rush, a Board-certified orthopedic
surgeon, performed arthroscopic repair of the left knee. Appellant was off work from
February 20 through March 8, 1997 and received appropriate compensation. He returned to full
duty and his request for leave buyback was approved. On March 2, 2004 appellant filed a
recurrence claim that was denied by OWCP in a September 16, 2004 decision.
On May 2, 2012 appellant filed a schedule award claim.2 By letter dated May 17, 2012,
OWCP informed him of the type medical evidence needed to support his claim, which should
include a rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).3 In a report
dated June 19, 2012, an OWCP medical adviser stated that there was not enough information in
the record to permit an impairment rating in accordance with the A.M.A., Guides. He further
indicated that a date of maximum medical improvement was needed. No response was received
from appellant.
By decision dated June 22, 2012, OWCP denied the claim because the record did not
contain a narrative medical report outlining appellant’s current condition and whether he had a
permanent impairment as a result of the employment injury. It noted that appellant had not
responded to the May 17, 2012 letter.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after

2

The employing establishment indicated that at that time appellant was working four hours per day due to an
injury under a separate claim.
3

A.M.A., Guides to the Evaluation of Permanent Impairment (6th ed. 2008).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

2

February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for lower extremity impairments, the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).11 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish entitlement to
a schedule award for his accepted left knee condition.
The A.M.A., Guides has been adopted as the uniform standard applicable to all claimants
of a schedule award.13 Before the A.M.A., Guides can be utilized, however, a description of the
claimant’s impairment must be obtained from his or her physician.14 The description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.15 In this case, by letter
dated May 17, 2012, OWCP informed appellant of the type medical evidence needed to support
his claim. Appellant did not respond.
Appellant stated on appeal that medical information was forwarded to OWCP. The
record before the Board contains no recent medical evidence. The last medical evidence of
record is a March 7, 1997 attending physician’s report in which Dr. Rush indicated that appellant
could return to full duty.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
10

Id. at 494-531.

11

Id. at 521.

12

Id. at 23-28.

13

20 C.F.R. § 10.404(a).

14

A.A., 59 ECAB 726 (2008).

15

Id.

3

Without the necessary reasoned medical opinion evidence establishing the type and
extent of appellant’s impairment correlated with the A.M.A., Guides and explaining the causal
relationship between these findings and the accepted employment injury, appellant has failed to
establish that he sustained a permanent impairment as a result of his accepted conditions.16
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to a schedule award
for the accepted left knee conditions.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See S.B., Docket No. 12-1489 (issued January 25, 2013).

4

